Citation Nr: 1453386	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  11-08 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a cervical spine disorder, howsoever described to include a cervical strain.

2.  Entitlement to a rating higher than 20 percent for a lumbar spine disorder, howsoever described to include degenerative disc disease (DDD), and lumbosacral strain.  
  
3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to October 1992.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (ROs) in Waco, Texas.

In an April 1994 decision, the RO granted service connection for a neck injury and a low back disorder.  An initial 10 percent disability rating was assigned for the neck injury, and, a noncompensable rating was assigned for the low back disorder. 

In June 2004, the RO increased the initial rating for the cervical spine disorder from 10 percent to 20 percent.  The noncompensable rating for the low back disorder was increased to 20 percent.  The Veteran indicated satisfaction with the ratings.  

A November 2009 rating decision continued the ratings for the neck and low back.  The Veteran appealed that determination.

In a December 2011 rating decision, the RO in part, denied TDIU.  Service connection for DDD, lumbar spine claimed as secondary to the service connection lumbar disorder was also denied.

In October 2012, the RO granted service connection for radiculopathy of the lower extremities, assigning 10 percent evaluations for each leg.

The Board notes that the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  In this case, the Board notes that the symptomatology of lumbar strain and lumbar DDD are rated under the General Rating Formula for Diseases and Injuries of the Spine and overlap.  38 C.F.R. § 4.71a.  The Veteran's low back disorder as well as the neck disorder has been recharacterized as shown above to conform with Clemons v. Shinseki, 23 Vet. App. 1 (2009) [holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled].

In addition to the paper claims file, there is a Virtual VA paperless claims file as well as a VBMS paperless claims file associated with the Veteran's claim.  A review of the documents in such file indicates that there is information relevant to the Veteran's current claim and such evidence has been considered accordingly.


FINDINGS OF FACT
 
1.  Throughout the rating period on appeal, the Veteran's cervical spine disability has been manifested by subjective complaints of pain, with objective evidence revealing forward flexion from 30 to 45 degrees.   At no time has there been objective evidence revealing forward flexion of the cervical spine 15 degrees or less or, ankylosis of the entire cervical spine favorable or otherwise.  There was no showing of muscle spasms or guarding and his cervical spine disability did not result in incapacitating episodes.  

2.  Throughout, the rating period on appeal. the Veteran's lumbar spine disability has been manifested by subjective complaints of pain, with objective evidence revealing forward flexion from 60 to 90 degrees.  At no time has there been objective evidence revealing forward flexion of the thoracolumbar spine 30 degrees or less; or, ankylosis of the entire thoracolumbar spine favorable or otherwise.  There was no showing of muscle spasms or guarding and his thoracolumbar spine disability did not result in incapacitating episodes.  

3.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW
 
1.  The criteria for a rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 2011); 38 C.F.R §§ 4.25, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2013). 

2.  The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 2011); 38 C.F.R §§ 4.25, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2013). 

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

An October 2008 letter, issued prior to the increased ratings adjudication, and a March 2011 letter issued prior to the TDIU adjudication advised the Veteran of VA's duties to notify and assist in the development of the claims.  The letters also explained how VA establishes disability ratings and effective dates.  Such communication also informed him of the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  Thus, the notice requirements under the VCAA have been fully satisfied and no further action is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment and examination.  Moreover, his statements, to include testimony, and lay statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in April 2009, November and December 2010, and July 2013.  The Board finds that the examinations are adequate because, as shown below, they were based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because they describe the disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since the most recent evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. § 4.59 (2006).  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2013).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.  Id. 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.  Id.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id. 

Finally, forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or,  combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  Id.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Intervertebral Disc Syndrome (IVDS), Code (5243), is rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation. 

Under Diagnostic Code 5243, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two week but less than four weeks during the past twelve months, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, Code 5243. 

VA regulations provide that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

III.  Factual background - 

At an April 2009 VA examination the Veteran reported injury to his neck and back in a motor vehicle accident in service.  X-rays at the time were normal and the diagnosis was back and neck strain.  Since that time he has received treatment from VA for back and neck pain.  An MRI revealed disc protrusion at L4-5 and L5-S1 and an annular tear.  His back pain was sharp and nagging, 5-6 on a scale of 10 daily.  It increased to 10/10 with activities such as cutting grass or driving.  He had no complaints of clicking or popping.  Occasionally the pain radiated down the right leg to the foot.   He reported no incapacitating episodes or flare-ups.  He used no neck or back braces, but used a cane with increased pain.  His neck strain caused minimal pain but increased stiffness when driving or looking over his shoulder.  His neck and back pain did not interfere with his occupation or with daily activities.  He could walk approximately 1/2 mile or 30 minutes.  He had no back or neck surgery.  He went to the gym and used elliptical machines and nautilus equipment.  

On examination, the lumbar spine appeared normal with no sign of scoliosis. There was a full range of motion (ROM) of the thoracolumbar with complaints of pain at ends of ranges.  

Cervical spine ROM was forward flexion to 45 degrees with stiffness and pain at 45 degrees; extension was to 45 degrees; left lateral flexion was to 45 degrees with pain, and right lateral flexion was to 30 degrees with stiffness and no pain; left rotation was to 60 degrees with stiffness; right rotation was to 80 degrees without pain.  

There were no palpable spasms, but there was some tenderness to palpation.  There was no evidence of significant increased pain, fatigue, weakness, lack of endurance, or incoordination on repeat motion testing of either the lumbar or cervical spines.  

The diagnoses were lumbar strain with DDD; and cervical strain.

In a November 2010 VA examination, the Veteran reported that his back and neck strain had worsened, and that he had lumbar DDD secondary to the lumbar strain. He also requested TDIU.  The Veteran was an account executive and managed student work programs.  He reportedly stopped working due to pain in his neck and back.  He last worked in September 2009 and was currently preparing to enter college in January 2011.  He had difficulty with driving and prolonged sitting caused back stiffness and pain.  There was no significant treatment other than medications.  He had not had any epidurals, or a chiropractor and did not use a TENS unit for his neck or back.  There was no history of surgery or reinjury of the neck or back.  He used no assistive devices.  He reported an inability to lift greater than 10 pounds.   He reported radiculopathy 4 days a week down the left leg and sometimes right leg at the anterior and lateral sides of leg.  (Service connection has since been granted for bilateral radiculopathy, lower extremities.)

On examination, there were no contractions or muscular spasms.  There were numerous areas of palpable tenderness particularly paravertebral cervical muscles beginning at C3-C7.  No postural abnormalities or fixed deformities were noted, but he demonstrated a great deal of guarding when moving the cervical spine.  

The lumbar spine appeared normal with no sign of scoliosis. ROM was forward flexion to 60 degrees; extension was to 20 degrees; left and right lateral flexion was to 20 degrees; left and right lateral rotation was to 20 degrees.  There was pain at all end points.  With repetitive motion x 3, there was no additional loss of motion, increased pain, fatigue, weakness, lack of endurance, or incoordination.

The cervical spine ROM was forward flexion to 30 degrees; extension was to 30 degrees; left and right lateral flexion was to 30 degrees; left and right lateral rotation was to 70 degrees with pain at the endpoints of motion.  With repetitive motion x 3, there was no additional loss of motion, increased pain, fatigue, weakness, lack of endurance, or incoordination.  The cervical spine was well aligned with no significant narrowing of the disc spaces.  There was normal lordosis, and no abnormal movement.  

The diagnoses were DDD, lumbar spine; and cervicodynia.  

The examiner noted that the Veteran would be unable to perform any type of heavy manual labor.  However, sedentary employment would not be contraindicated from a musculoskeletal standpoint.  

In July 2013 a VA examiner noted no history of lumbar or cervical spine flare-ups.  Lumbar ROM was forward flexion to 90 degrees with pain at 50 degrees; extension was to 20 degrees with pain at 10 degrees; left and right lateral flexion was to 20 degrees with pain at 15 degrees; left and right lateral rotation was to 25 degrees with pain at 20 degrees.  There was bilateral lower lumbar tenderness, but no guarding.  

The cervical spine ROM was forward flexion to 30 degrees with pain at 20 degrees; extension was to 20 degrees with pain at 10 degrees; left and right lateral flexion was to 20 degrees with pain at 10 degrees; left and right lateral rotation was to 60 degrees with pain at 50 degrees.  There was localized tenderness, but no guarding.  The cervical spine was well aligned with no significant narrowing of the disc spaces.  There was normal lordosis, and no abnormal movement. 

The Veteran was able to perform repetitive motion x 3 of both the lumbar and cervical spines; there was no additional loss of motion, increased pain, fatigue, weakness, lack of endurance, or incoordination.  He used no assistive devices.


IV. Analysis

After a review of the evidence, the Board finds that a rating in excess of 20 percent is not warranted either for the lumbar or cervical spine disorder.   The range of motion measurements listed above do not meet the criteria for the next higher rating of a 40 percent for the lumbar spine disorder nor does it meet the next higher rating of 30 percent for the cervical spine disorder.  

The Board has also considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board acknowledges the Veteran's complaints of pain.  However, despite his subjective complaints of pain, the objective evidence of record does not show any additional functional limitation due to pain that are tantamount to the degrees of limitation required to achieve the higher 40 percent evaluation for the lumbar spine disorder; or the higher 30 percent rating for the cervical spine disorder.  As such, higher evaluations based on limitation of motion are not available here.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Board has also considered whether a higher rating is warranted under an alternate diagnostic code.  However, the Veteran has not been diagnosed with intervertebral disc disease and in any event the evidence does not reflect any incapacitating episodes related to his lumbar or cervical spine disabilities.  Therefore, higher evaluations under Diagnostic Code 5243 are not available.

The Board has considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, Note 1.  As previously noted service connection has been granted for bilateral radiculopathy of the lower extremities.  Moreover, the neurologic findings shown do not entitle the Veteran to an evaluation in excess of 10 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8520, as they fail to indicate moderate incomplete paralysis.  For example, the July 2013 VA examination consistently described the radicular symptomatology as "mild" in degree.  No other evidence of record demonstrates moderate symptomatology or worse.

In sum, the Board finds that, at no time during the pendency of this claim has the Veteran's lumbar spine disorder or his cervical spine disorder warranted ratings in excess of 20 percent.  See Hart, 21 Vet. App. 505 (2007).  

In this regard, the evidence does not demonstrate forward flexion of the thoracolumbar spine 30 degrees or less, or unfavorable ankylosis of the entire thoracolumbar spine.  Likewise, the evidence does not demonstrate forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  Furthermore, there is also no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis of either the thoracolumbar or cervical spines. 

The Board acknowledges the Veteran's complaints of pain throughout the appeal period.  However, the objective evidence of record indicates that such pain does not limit the functional range of motion of the lumbar or cervical spines to less than those levels discussed above and, as such, does not serve as a basis for increased evaluations.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does 
not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

The Board has also considered whether the Veteran is entitled to an increased evaluation under the scheduler criteria for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, the Board finds that an evaluation greater than those discussed above is not warranted because there is no evidence of incapacitating episodes.

In light of the above, disability ratings in excess of 20 percent for either a lumbar spine disability or a cervical spine disability are not warranted.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

V.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-scheduler rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The rating criteria for lumbar and cervical spine disorders contemplate the Veteran's disabilities, to include any interference with employment.  The manifestations associated with the Veteran's lumbar and cervical spine disorders are specifically contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is, therefore, not warranted. 

VI.  Entitlement to TDIU

Total disability ratings for compensation may be assigned, where the scheduler rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).   If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether a Veteran is entitled to TDIU, the Veteran's non-service-connected disabilities and his advancing age are not for consideration.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non-service-connected conditions and advancing age which would justify a TDIU.  In other words, the Board must determine if there are circumstances, apart from non-service-connected disabilities, that place this Veteran in a different position than other veterans.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Service connection is in effect for depression, rated 30 percent; lumbosacral strain, rated 20 percent; cervical strain, rated 20 percent; radiculopathy, right lower extremity, rated 10 percent; radiculopathy, left lower extremity, rated 10 percent; headaches, rated 10 percent.  The total service connected disability rating is 70 percent since December 15, 2009.  The Board is to consider whether 38 C.F.R. § 4.16(b) is for application. See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The Board notes that the minimum percentage requirements for a TDIU are not met pursuant to § 4.16(a).  

VA policy, however, is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular disability rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Since the Veteran fails to meet the percentage standards as set forth in 38 C.F.R. § 4.16(a), the Board must consider whether there is evidence to warrant referral for consideration of a TDIU on an extra-scheduler basis, pursuant to 38 C.F.R. § 4.16(b).  The Veteran's service connected disabilities, employment history, educational and vocational attainment, and all other factors bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

The evidence of record reflects that the Veteran is an account executive.  In a November 2010 VA examination, he reported that he stopped working in September 2009 due to his neck and back pain.  However, he also noted that he was preparing to enter college in January 2011.  The examiner noted that he had been asked to evaluate the Veteran's employability.  While noting that he would be unable to perform any heavy manual labor, he found the Veteran capable of performing sedentary employment.  Although the Veteran reportedly stopped working as an account executive, there was no evidence of unemployability due to his service-connected disabilities noted above.  

The October 2010 unemployability claims form 21-8940, reflects that he stopped working in September 2009 due to neck and back pain, depression, and headaches.  He was not receiving any disability retirement benefits.  As noted above, the November 2010 VA examiner, while finding him unsuitable for heavy manual labor, opined that he was capable of performing sedentary work from a physical standpoint.

In a December 2010 examination, a VA examiner determined that his psychological disorder was not considered sufficient to find the Veteran unemployable.  The examiner commented that while his depression may have some impact upon work performance, it did not appear that he would be unemployable secondary to his psychiatric issues.  In fact, the Veteran was deemed only mildly occupationally impaired due to psychiatric symptomatology.

In a December 2010 examination, the Veteran's headache disorder was also noted not to hinder his employability.  

After careful review of the record, the Board finds that the evidence does not support a finding that referral of the case to the Director, Compensation and Pension Service for extra-scheduler consideration is warranted, nor that a TDIU is warranted for the period contemplated by this appeal.  

As detailed above, the Veteran stopped working in a full-time capacity in September 2009.  While acknowledging his assertions that his neck, back, depression, and headache disorders preclude substantially gainful employment, examiners have opined that these conditions, and his other service-connected conditions, do not preclude substantially gainful employment.  Such opinions were proffered after examination of the Veteran and review of the record.  In addition, it appeared that he had been planning to return to college and complete his degree.   

The Board finds that there is no evidence regarding the Veteran's situation which would warrant referral of this case for extra-scheduler consideration.  In making this determination, the Board is not refuting the Veteran's noted physical or mental limitations or his own contentions that his service-connected disabilities affect his ability to work.  The rating schedule adequately contemplates the symptoms at issue.

The Board is bound in its decisions, by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Veteran's service connected disabilities do not meet the statutory criteria for entitlement to a TDIU.  Further, there has been no evidence submitted regarding the Veteran's situation which would warrant referral of this case for extra-scheduler consideration.  Again, due to the Veteran's assertions of unemployability due to his service-connected disabilities, opinions were obtained from multiple medical professionals.  

Thus, the claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities must be denied.  The Board considered the applicability of the "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).

ORDER

A rating in excess of 20 percent for a cervical spine disorder, to include a cervical strain, is denied.

A rating in excess of 20 percent for a lumbar spine disorder, to include lumbosacral strain is denied.
  
Entitlement to TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


